IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-80,188-05


                    EX PARTE KEVERY RAYNARD WILSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-0164-13-B IN THE 114TH DISTRICT COURT
                               FROM SMITH COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of evading arrest

or detention with a vehicle and sentenced to forty years’ imprisonment as a habitual felon.

        Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to challenge the imposition of a $5000 fine. The trial court finds, “The

$5,000 fine imposed in Cause Number 114-0164-13 was not authorized by section 12.42(d) of the

Texas Penal Code and should be deleted from the judgment. ... [The trial court] recommends the
                                                                                                  2

Court of Criminal Appeals grant relief and vacate the portion of the Cause Number 114-0164-13

judgment that assesses a fine.” The finding and recommendation are supported by the habeas record

forwarded to this Court. We hold that the $5000 fine imposed in cause no. 114-0164-13, The State

of Texas v. Kevery Raynard Wilson, from the 114th District Court of Smith County is vacated.

       A review of Applicant’s remaining claims shows that they lack merit. These claims are

denied, and the forty-year sentence imposed by the trial court remains unchanged.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 29, 2016
Do not publish